AND NOW, this 14th day of May, 2019, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Did the Commonwealth Court err as a matter of law and abuse its discretion in affirming the trial court's order rescinding an operating privilege suspension that was imposed less than three years after [Middaugh]'s driving under the influence (DUI) conviction, where the delay was entirely due to the failure of the Delaware County Office of Judicial Support to timely notify the Department of Transportation of the conviction?